UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6187



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GERALD DAVID DAVAGE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-94-41)


Submitted:   July 10, 1997                 Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald David Davage, Appellant Pro Se. Lynne A. Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald David Davage appeals the district court's order denying

his motion for provision of a transcript. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Davage, No. CR-94-41 (D. Md. Nov. 4 & Dec. 24,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2